Citation Nr: 1629867	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-11 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an effective date prior to July 21, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD) with alcohol abuse.

2. Entitlement to an initial disability rating in excess of 50 percent for PTSD with alcohol abuse.

3. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, with hypertension and erectile dysfunction.

4. Entitlement to an initial compensable disability rating for peripheral neuropathy of the left lower extremity.

5. Entitlement to an initial compensable disability rating for peripheral neuropathy of the right lower extremity.

6. Entitlement to an initial compensable disability rating for bilateral cataracts.

7. Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus, type II.

8. Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a March 2014 rating decision, the RO granted entitlement to an effective date of July 21, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD) with alcohol abuse due to a clear and unmistakable error in the February 2011 rating decision.  Later in March 2014, the Veteran indicated he wished to continue his appeal as to that issue.

By a decision dated in May 2015, the Board denied the Veteran's claim of entitlement to an earlier effective date for the grant of service connection for PTSD with alcohol abuse.  The Veteran appealed the Board's May 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision and remand all of the claims listed on the title page.  In a February 2016 order, the Court endorsed the JMR, and the Veteran's claims were returned to the Board for compliance with the instructions in the February 2016 Court-adopted JMR.

The issues of entitlement to increased disability ratings for PTSD, diabetes mellitus with hypertension and erectile dysfunction, peripheral neuropathy of the left and right lower extremities, and bilateral cataracts, as well as the issues of entitlement to service connection for peripheral neuropathy of the left and right upper extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 1974 letter decision denied entitlement to service connection for a nervous condition based on the Veteran's failure to appear for an examination.  No notice of disagreement or new and material evidence was received within one year of the notice of that decision.  

2. An unappealed April 1980 rating decision denied the reopened claim of entitlement to service connection for a nervous condition based on the determination that the condition was not shown to have been incurred in or aggravated during service, nor had it manifested itself within two years subsequent to service.  No notice of disagreement or new and material evidence was received within one year of the notice of that decision.  

3. Following the April 1980 denial, the next communication from the Veteran expressing an intent to file a claim of service connection for a mental condition was received by the AOJ on July 21, 2008.
CONCLUSIONS OF LAW

1. The May 1974 decision denying entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.300, 20.302, 20.1103 (2016).

2. The April 1980 rating decision denying entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.300, 20.302, 20.1103 (2016).

3. The criteria for an effective date prior to July 21, 2008 for service connection of PTSD with alcohol abuse have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

VA's duty to notify was satisfied by letters in August 2008, February 2009, and January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for PTSD with alcohol abuse has already been granted, VA's VCAA notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  
Further, the Board finds that all necessary development of this downstream earlier effective date claim has been accomplished and, therefore, that appellate review of this claim may proceed without prejudicing the Veteran.

Legal Criteria

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A rating decision becomes final and binding if the veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  16 Vet. App. 244, 248 (2002).  In order for a veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim, as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

The United States Court of Appeals for the Federal Circuit has determined that, even when a veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir. 2005) (indicating that "no matter how [the veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

Analysis

In February 2011, the Veteran was informed of the RO's February 2011 rating decision granting entitlement to service connection for PTSD with alcohol abuse, effective June 25, 2009.  As stated above, in a March 2014 rating decision, the RO found there was CUE in the February 2011 rating decision, and granted an effective date of July 21, 2008 for the grant of service connection for PTSD.  The Veteran contends he is entitled to an earlier effective date for the grant of service connection because he first filed a claim of service connection for a mental condition in 1974, but he did not know at that time that he should have used the term "PTSD" when he filed the claim.  See April 2011 substantive appeal; see also March 2011 notice of disagreement.

In January 1974, the Veteran filed a claim of entitlement to service connection for a "Nervous condition."  In a May 1974 letter decision, the Roanoke, Virginia RO informed the Veteran that his claim had been denied because he failed to report for his scheduled examination.  The Veteran was informed that no further action would be taken unless he informed the RO of his willingness to report for an examination by signing the statement contained on the form and returning the letter to the RO.  No notice of disagreement was filed with that decision, and no new and material evidence was received within one year of the decision.
Subsequently, in April 1980, VA received the Veteran's signed statement on the original May 1974 denial letter, indicating he was willing to report for an examination, and returned it to the RO.  In April 1980, the Veteran was informed of the Roanoke RO's April 1980 rating decision, in which the RO denied the Veteran's reopened claim of entitlement to service connection for a nervous condition based on the determination that the condition was not shown to have been incurred in or aggravated during service, nor had it manifested itself within two years subsequent to service.  The Veteran did not submit a notice of disagreement with the April 1980 rating decision, nor was new and material evidence submitted within one year.  Accordingly, the April 1980 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

VA received a statement from the Veteran on July 21, 2008 seeking service connection for schizophrenia.  In a November 2008 rating decision, the Houston RO continued the denial of the Veteran's claim, stating that no new and material evidence had been received, and there was no evidence showing his schizophrenia was related to his active military service.  In December 2008, VA received the Veteran's notice of disagreement with the denial of service connection for schizophrenia.  In a statement received in February 2009, the Veteran stated he wished to withdraw his notice of disagreement, and instead was submitting new and material evidence to reopen his claim of entitlement to service connection for schizophrenia.  In a May 2009 rating decision, the RO confirmed and continued the previous denial of entitlement to service connection for paranoid schizophrenia.

On June 25, 2009, VA received a statement from the Veteran seeking service connection for PTSD.  As discussed above, entitlement to service connection for PTSD was granted in the February 2011 rating decision.  In the March 2014 rating decision, the Houston RO found that the evidence clearly showed the Veteran was attempting to claim service connection for a mental condition, and that he had continuously prosecuted his claim beginning on July 21, 2008, and accordingly, awarded an effective date of July 21, 2008 for the grant of service connection for PTSD with alcohol abuse.
The Board finds that July 21, 2008 is the earliest possible effective date for which the Veteran can receive the grant of service connection for PTSD with alcohol abuse.  Although the Veteran did file an original claim of service connection in January 1974, because the April 1980 rating decision which denied entitlement to service connection for a nervous condition became final, as discussed above, an effective date of the original claim in 1974 cannot be granted.

To the extent the Veteran contends he did not know to specifically claim PTSD when he filed his original 1974 claim, the Board finds that the final April 1980 rating decision was not confined to a particular diagnosis.  Although the April 1980 rating decision noted that schizophrenic reaction, paranoid type, had been diagnosed upon VA examination, the issue adjudicated was characterized broadly by the Roanoke RO as a nervous condition.  See also April 1980 notice letter.  

Further, the Veteran has not alleged CUE in the final April 1980 decision.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  To date, CUE has not been asserted in that decision, and is not presently before the Board on appeal.  

In short, because the Veteran did not timely appeal the April 1980 rating decision denying his claim of service connection for a nervous condition, and filed the petition to reopen which was subsequently granted on July 21, 2008, this is the earliest possible effective date he can receive for the grant of service connection for PTSD with alcohol abuse.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).

For these reasons, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than July 21, 2008 for the grant of service connection for PTSD with alcohol abuse.  Because the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, the claim is denied.


ORDER

Entitlement to an effective date prior to July 21, 2008 for the grant of service connection for PTSD with alcohol abuse is denied.


REMAND

The February 2016 JMR concluded that in its May 2015 decision, the Board failed to determine whether the PTSD and diabetes mellitus, type II, increased rating claims, as well as the claims for residual of diabetes, were in appellate status. 

In the February 2011 rating decision, the RO granted service connection for PTSD with alcohol abuse, rated as 50 percent disabling; granted service connection for peripheral neuropathy of the left and right lower extremities, each rated as noncompensable; granted service connection for bilateral cataracts, rated as noncompensable; denied entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, with hypertension and erectile dysfunction; and denied entitlement to service connection for peripheral neuropathy of the left and right upper extremities.

In a statement received on March 2, 2011, the Veteran expressed his disagreement with the effective date for the grant of service connection for PTSD, as discussed above.  In a statement received on March 17, 2011, the Veteran stated he disagreed "with the rating decision granting the 50% evaluation for PTSD and the evaluation of DMII [diabetes mellitus, type II] and the residuals to include the denial of residuals of DMII."  In the February 2016 Court-adopted JMR, the parties agreed the March 17, 2011 statement from the Veteran constituted a valid and timely notice of disagreement (NOD) with respect to the assigned disability ratings for PTSD and diabetes and its residuals, as well as the denials of service connection for residuals of diabetes.  See also December 2012 notice letter (evaluations for PTSD, diabetes, hypertension, erectile dysfunction, cataracts, and peripheral neuropathy of the bilateral lower extremities not addressed since they are currently on appeal).  Because the notice of disagreement placed the issues in appellate status, the matters must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Accordingly, the Court remanded these claims to the Board in order for the Board to remand the issues to the AOJ for the issuance of a statement of the case.

The Board is aware that these issues have been subject to subsequent decisions by the RO.  See January 2016 statement of the case; February 2015 rating decision; July 2014 rating decision.  However, the Court specifically noted in the February 2016 JMR its holding in Jones v. Shinseki, in which the Court made clear that "where [a] claim was placed into appellate status by virtue of an NOD, subsequent RO decisions cannot resolve the pending claim."  23 Vet.App. 122, 125 (2009), aff'd 619 F.3d 1368 (Fed. Cir. 2010).  Rather, "once an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board."  Id. (quoting Juarez v. Peake, 21 Vet.App. 537, 543 (2008)).

Therefore, in accordance with the instructions in the February 2016 Court-adopted JMR, the Board remands these matters for the AOJ to issue a statement of the case.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issues of entitlement to increased initial disability ratings for PTSD with alcohol abuse, peripheral neuropathy of the left and right lower extremities, and bilateral cataracts; entitlement to an increased disability rating for diabetes mellitus, type II, with hypertension and erectile dysfunction; and entitlement to service connection for peripheral neuropathy of the left and right upper extremities.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


